UNITED STATES COURT OF APPEALS                       FILED
                           FOR THE NINTH CIRCUIT                          DEC 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
JASON RUTAN PAPPAS,                             No.    16-55191

                Petitioner-Appellant,           D.C. No.
                                                5:14-cv-01994-CJC-SS
 v.                                             Central District of California,
                                                Riverside
AMY MILLER, Warden,
                                                ORDER
                Respondent-Appellee.

Before: WARDLAW and PAEZ, Circuit Judges, and CHHABRIA,* District
Judge.

      The memorandum disposition filed on October 23, 2018 is amended as

follows:

      On page two of the memorandum disposition, in the paragraph beginning

“In addition,” replace “In addition, if a juror was (or had been) a member of

MADD and did not disclose that membership when asked, this would have shown

“actual bias.” Olsen, 704 F.3d at 1189.” with “In addition, if a juror was (or had

been) a member of MADD and did not disclose that membership when asked, this

may well have shown “actual bias.” Olsen, 704 F.3d at 1189.”

      With this amendment, the panel unanimously votes to deny the



      *
            The Honorable Vince Chhabria, United States District Judge for the
Northern District of California, sitting by designation.
government’s petition for panel rehearing, filed on November 20, 2018. No further

petitions for en banc or panel rehearing shall be permitted.




                                          2